ACCEPTED
                                                                                        03-15-00362-CV
                                                                                                6905577
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  9/14/2015 11:12:44 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO.03-15-00362-CV

      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                                      RECEIVED IN
                                                                3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                              COLETTE CUSTER                    9/14/2015 11:12:44 AM
                                 Appellant                          JEFFREY D. KYLE
                                    v.                                   Clerk



                         WELLS FARGO BANK, N.A.
                                Appellee.



            NOTICE OF ATTORNEY NONREPRESENTATION

TO THE HONORABLE COURT OF APPEALSl

      James Minerve, pursuant to Tex.R.App.P. 6.4, notices this court that he is

not representing Colette Custer on appeal.

      The court should communicate directly with Ms. Custer, 20433 Rita Blanca

Circle, Pflugerville, Texas 78660.

      The last known address for Ms. Custer is 20433 Rita Blanca Circle,

Pflugerville, Texas 78660, and her telephone number is 512-961-9149

                                              Respectfully submitted,
                                                          Wl.·
                                             A41~kUii'\k'f
                                                1



                                               ames Minerve
                                              State Bar No. 24008692
                                              115 Saddle Blanket Trail
                                              Buda, Texas 78610
                                              (210) 336-5867
                                              (888) 230-6397 (Fax)
                                             Agreed to by:



                                            Colette Custer
                                            c/o 13276 Research Blvd. Ste. 204
                                            Austin, Texas 78750


                      CERTIFICATE OF CONFERENCE

      On September 14,2015, I noticed the office of Suzanne Suarez by telephone

that I would not be representing Ms. Custer on appeal.




                                       u                     '
                         CERTIFICATE OF SERVICE

      On September 14,2015, a copy ofthe attached notice of nonrepresentational
was sent by U. S. Postal Service by regular and certified mail to:

      Suzanne Suarez
      P. O. Box 2869
      Addison, Texas 75001